Citation Nr: 0433797	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  00-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to June 26, 1995 
for the assignment of a schedular evaluation of 100 percent 
for the service-connected post-traumatic stress disorder 
(PTSD) with depression.  

2.  Entitlement to an effective date prior to June 26, 1995, 
for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1968 and from December 1975 to December 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1999 by the RO.  The 
September 1999 rating decision granted an increased rating to 
a schedular 100 percent for the service-connected PTSD, 
effective from October 12, 1995.  Additionally, the September 
1999 rating decision granted entitlement to a TDIU, effective 
from October 12, 1995.  The veteran timely appealed the 
effectives dates for the assignment of a 100 percent 
schedular rating for the service-connected PTSD, and the 
grant of a TDIU.  

The matter was initially before the Board in October 2001.  
The Board decision of October 2001 granted an effective date 
of June 26, 1995, but no earlier, for the 100 percent 
schedular evaluation for the service-connected PTSD and for 
the grant of a TDIU.  A timely appeal of that Board decision 
was filed with the United States Court of Appeals for 
Veterans Claims (Court).

While his claims were pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's 
decision and remand the case to the Board for further 
development and readjudication.  In a March 2002 Court Order, 
the Court granted the Joint Motion, and vacated the Board's 
October 2001 decision insofar as it denied effective dates 
earlier than June 26, 1995, and remanded the matter to the 
Board for readjudication.  

The case was thereafter remanded by the Board to the RO in 
June 2003 for additional development of the record.  The case 
has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the introduction, the case was remanded by the 
Board to the RO in June 2003 for additional development of 
the record.  Specifically, the Board directed the RO to 
ensure that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 (VCAA) was 
completed.  At the very least, the RO was directed to provide 
a letter notifying the veteran of the provisions of the VCAA 
and their effect on the veteran's claim.  

Importantly, the remand instructions also directed that the 
RO should, after consideration of all of the evidence of 
record, readjudicate the veteran's claim; and if a complete 
grant of benefits remained denied, should provide the veteran 
with a supplemental statement of the case (SSOC).  

The RO did provide the veteran with a VCAA notification 
letter; however, the RO neither readjudicated the claim nor 
issued a SSOC, as directed in the June 2003 remand 
instructions.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id.

In light of the foregoing, the case must be remanded for the 
issuance of a SSOC in order to comply with the June 2003 
remand instructions.  


Accordingly, the case is REMANDED for the following action:

The VBA AMC should consider all of the 
evidence of record and readjudicate the 
appellant's claims.  If a complete grant 
of the claims remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


